Citation Nr: 0713292	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1970 rating decision that assigned a non-compensable 
evaluation for combat injuries to the veteran's buttocks.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from December 1965 
to December 1967, and the veteran had active service in the 
Marine Corps from June 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2005, a statement of the case was issued in June 
2005, and a substantive appeal was received in July 2005.

The veteran testified before the Board at a videoconference 
hearing in July 2006.  A transcript of this hearing is of 
record.  The veteran submitted additional documentary 
evidence during this hearing and waived preliminary RO review 
of the new evidence.  The submitted documents are duplicates 
of medical reports already of record.


FINDINGS OF FACT

1.  In April 1970, the RO granted service connection for 
shell fragment wounds and scars of the buttocks and assigned 
a non-compensable evaluation effective August 22, 1969.  The 
veteran filed a notice of disagreement but did not perfect an 
appeal of this decision.

2.  To the extent that the April 1970 rating decision 
assigned a noncompensable rating for residuals of shell 
fragment wounds to the buttocks, such rating decision 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; and that, but for such 
error, the outcome of the decision would have been different.

3.  At the time of the April 1970 rating decision, there was 
medical evidence of retained metallic foreign bodies in each 
buttock and other evidence showing no more than moderate 
disability.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1970 decision assigning a non-
compensable evaluation for shell fragment wounds and scars of 
the buttocks is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  Clear and unmistakable error in the April 1970 rating 
decision that assigned a non-compensable evaluation for shell 
fragment wounds and scars of the buttocks has been 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.105(a) (2006); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5317; 4.118, Diagnostic Codes 7804-7805 (1970).

3.  The April 1970 rating decision is revised to assign a 
separate 20 percent rating for residuals of shell fragment 
wound of the right buttock and a separate 20 percent rating 
for residuals of shell fragment wound of the left buttock.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105(a) (2006); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317; 4.118, 
Diagnostic Codes 7804-7805 (1970).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).
 
Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet.App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet.App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet.App. at 178-179.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
the claim is ready to be considered on the merits.  In any 
event, in light of the favorable decision for the veteran in 
this case, no further discussion of VCAA or the duties to 
notify and assist is necessary at this point.

Analysis

In an April 1970 rating decision, the RO granted service 
connection for disability which it described at that time as 
a shell fragment wound with scars of the buttocks.  The RO 
assigned a non-compensable evaluation effective August 22, 
1969.  The veteran did file a notice of disagreement in 
August 1970 to initiate an appeal from that determination.  A 
statement of the case was issued in September 1970 along with 
instructions and paperwork to perfect an appeal.  The veteran 
did not take steps to perfect the appeal, and the April 1970 
rating decision became final.  38 U.S.C.A. § 7105(c).  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  
The veteran is now alleging CUE in the April 1970 rating 
decision. 

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  In Russell v. Principi, 3 Vet.App. 
310 (1992), the Court established a three-pronged test to 
determine whether CUE was present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  The Court stated 
that CUE is a type of error in which reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Id.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In 1970, the veteran's residuals of shell fragment wounds to 
the buttocks were evaluated, as today, under Diagnostic Code 
7805, applicable to scars (other than disfiguring, burns, or 
poorly nourished) and rated on limitation of function of part 
affected.  38 C.F.R. § 4.118 (1970).  Under the pertinent 
provisions of that section, superficial scars that are tender 
and painful on objective demonstration may be assigned a 10 
percent disability evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

In this case, the appeal involves the veteran's buttocks, 
which are part of the pelvic girdle muscle group (gluteus 
maximus, gluteus medius, gluteus minimus).  As such, 38 
C.F.R. § 4.73, Diagnostic Code 5317 was applicable in 1970, 
as now.  Pursuant to the 1970 version of Diagnostic Code 
5317, a non-compensable rating is warranted for slight injury 
to Muscle Group XVII.  A 20 percent rating is assigned for 
moderate injury.  A  40 percent rating is warranted for a 
moderately severe injury.  A 50 percent rating requires a 
severe injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 
(1970).

Pertinent provisions of the rating schedule in 1970, and 
currently, provide that when rating disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma, factors to be considered include the type of injury, 
history and complaint, and objective findings.  With respect 
to muscle disabilities, the 1970 provisions of 38 C.F.R. 
§ 4.56 were as follows:

(a) Slight (insignificant) disability of muscles.  

Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.

History and complaint.  Service department record 
of wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results.  No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals.

Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus.  No significant impairment of 
function and no retained metallic fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection.

History and complaint.  Service department record 
or other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.

History and complaint.  Service department record 
or other sufficient evidence showing 
hospitalization for a prolonged period in service 
for treatment of wound of severe grade.  Record in 
the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
with work requirements is to be considered, if 
present.

Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated 
form.

Objective findings.  Extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but 
a diminished excitability to faradic current 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing 
over the bone without true skin covering, in an 
area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.

38 C.F.R. § 4.56 (1970).

The Board initially notes that the April 1970 rating decision 
contains no express discussion of 38 C.F.R. § 4.56 nor does 
it clearly address the application of Diagnostic Code 5317.  
Upon consideration of the foregoing, in order to determine 
whether the rating decision constituted CUE, the Board must 
review the evidence that was of record at the time of that 
rating decision.

Service medical reports which were of record at the time of 
the April 1970 rating decision do clearly reflect that the 
veteran stepped on a "booby trap" in February 1969 which 
resulted in multiple fragment wounds of both lower 
extremities, back, and buttocks.  A March 1969 service 
medical record indicates that the veteran "received multiple 
shrapnel wounds to his legs and buttocks in February 1969, 
wounds were debrided under spinal anesthesia. ... Shrapnel 
wounds are also painful."  The Board notes that this record 
is not expressly addressed in the April 1970 rating decision 
and, in particular, the indication of debridement of the 
wounds does not appear to have been considered.

An April 1969 hospitalization report from Oakland Naval 
Hospital is of record and was created in association with in-
service medical treatment; this report was not expressly 
addressed by the April 1970 rating decision, but it must be 
considered to have been of record at that time.  The 
hospitalization report shows "multiple fragment wounds over 
both buttocks" and "a large tissue loss scar present over 
the middle portion of the left buttock."  Significantly, it 
is noted that "the patient was unable to tighten his gluteus 
muscles."

Evidence of record at the time of the April 1970 rating 
decision also included a February 1970 VA examination report 
and a highly significant February 1970 VA x-ray report.  
Although the February 1970 VA examination indicates that the 
fragments were "presumably" removed when the veteran was 
treated in-service for the injuries, the February 1970 VA x-
ray report decisively shows that shrapnel fragments were 
retained around the veteran's buttocks.  The x-ray report 
shows that the radiologist identified "several small 
metallic fragments, two above the greater trochanter of the 
left femur, one immediately lateral to the right ischium, one 
in the soft tissues immediately medial to the proximal tibial 
... ."

The Board notes that the locations described by the 
anatomical terminology used in the February 1970 x-ray report 
reasonably correspond to the veteran's pelvis/buttocks 
region.  In addition, the Board notes that none of the 
veteran's shell fragment wounds that were service connected 
in the April 1970 rating decision were assigned ratings 
contemplative of these, or any, retained metallic fragments; 
the only compensable rating assigned was a 10 percent rating 
for the veteran's right calf wound due to a tender scar and 
slight loss of underlying tissue.

The Board finds that the April 1970 rating decision does not 
address the provisions of 38 C.F.R. § 4.56.  The Board 
additionally finds that retained metallic fragments were 
shown in the record at the time of the April 1970 rating 
decision; this fact is demonstrated by the February 1970 x-
ray report and is not contradicted by any other evidence.  
The retained metallic fragments were not addressed in the 
April 1970 rating decision.  Also, the fact that the 
veteran's wounds required debridement was also of record at 
the time of the rating decision, demonstrated by a March 1969 
service medical record, and was not contradicted by any other 
evidence.  Applying these relevant facts to the correct 
applicable regulatory provisions at the time leads to 
consideration of Diagnostic Code 5317 and a determination as 
to whether the disability is to be characterized as more than 
"slight" such that a compensable rating is warranted.  In 
turn, this necessarily requires consideration of 38 C.F.R. 
§ 4.56's provision that disabilities resulting from such 
wounds to muscle tissue may only be characterized as 
"slight" for ratings purposes when there are "no retained 
metallic fragments" and when the wounds do not require 
debridement.  Thus, 38 C.F.R. § 4.56 appears to require that 
the disability in this case be characterized as at least 
"moderate" for rating purposes, as both debridement and 
retained fragments were shown.

The Board has carefully considered whether the record at the 
time of the April 1970 rating decision showed facts that 
could support a characterization as either "slight" or 
"moderate" disability such that reasonable minds might 
disagree as to which characterization is most consistent with 
the applicable regulatory provisions.  However, the Board 
notes that not only did the record at that time show 
debridement and retained fragments which contradict 38 C.F.R. 
§ 4.56's criteria for "slight" disability, but the record 
also demonstrated features that were specifically consistent 
with "moderate" disability under the regulation.  The April 
1969 hospital report showed that the veteran was unable to 
tighten the muscles in his buttocks and, moreover, the report 
characterized at least one pertinent buttocks scar as a 
"large tissue loss scar."  Although these findings are not 
corroborated by the February 1970 VA examination report, 
after careful consideration and review the Board is unable to 
find that the VA examination report offers any evidence to 
contradict the April 1969 hospital findings.  Thus, the Board 
is not re-weighing the evidence in this case by finding that 
these facts were established in the record at the time of the 
April 1970 rating decision.

Correct application of the pertinent facts, in particular the 
occurrence of debridement and the presence of retained shell 
fragments, to applicable regulations yields that the 
veteran's level of disability should have been characterized 
as "moderate" when rated under Diagnostic Code 5317 for the 
underlying disability associated with the scars.  Under 
Diagnostic 5317 at that time, a "moderate" disability 
warranted a 20 percent rating.  The Board notes that the 
evidence of record at that time does not show facts clearly 
and unmistakably meeting the applicable criteria for a 
higher, "moderately severe" characterization and rating.

The Board finds that the April 1970 rating decision contains 
CUE.  The correct rating to be applied should have been a 20 
percent evaluation under Diagnostic Code 7805-5317.  The 
March 1969 service medical record shows debridement of the 
wounds, and the report of the February 1970 VA x-ray report 
specifically indicated that the veteran had retained metallic 
fragments in the pertinent area of the body.  The April 1969 
hospitalization report clearly shows impaired muscle function 
and tissue loss associated with the buttocks wounds which are 
not specifically addressed or contradicted by the other 
medical evidence.  These demonstrated medical findings noted 
in the evidence of record at the time of the April 1970 
rating decision clearly and unmistakably match the 
requirements for a "moderate" disability according to 38 
C.F.R. § 4.56 and, thus, a 20 percent disability rating under 
Diagnostic Code 7805-5317.  A higher rating was not warranted 
at the time of the April 1970 rating decision as there was no 
competent evidence of record indicating that the veteran's 
disability was "moderately severe" stemming from a "severe 
grade" wound with "track of missile through important 
muscle groups."  38 C.F.R. § 4.56 (1970).

The Board notes here that by rating decision in January 2000, 
the RO established a separate 20 percent rating for residuals 
of shell fragment wound of the right buttock and a separate 
20 percent rating for residuals of shell fragment wound of 
the left buttock.  Both ratings were effective from January 
22, 1997, the date of a claim from the veteran for an 
increased rating.  It appears from a review of the January 
2000 rating decision that the RO pointed to July 1998 
radiological studies which shows evidence of two retained 
metallic foreign bodes in the area of the left buttock and 
one retained metallic foreign body in the area of the right 
buttock.  These findings appear to be consistent with the 
1970 x-ray study which showed two fragments above the greater 
trochanter on the left and one in the area of the right 
buttock.  The Board finds that the April 1970 rating decision 
should have assigned a separate 20 percent rating for 
residuals of shell fragment wound of the right buttock and a 
separate 20 percent rating for residuals of shell fragment 
wound of the left buttock.  




ORDER

To the extent that the April 1970 rating decision assigned a 
non-compensable rating for shell fragment wounds and scars of 
the buttocks, such decision was based on clear and 
unmistakable error.  The April 1970 rating decision is 
revised to assign a separate 20 percent rating for residuals 
of shell fragment wound of the right buttock and a separate 
20 percent rating for residuals of shell fragment wound of 
the left buttock.  To this extent, the appeal is granted, 
subject to the laws and regulations governing payment of VA 
monetary awards.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


